DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species D, claims 1-4, 8, 12-14 and 18-20, in the reply filed on 11/18/2021 is acknowledged. 
Claims 5-7, 9-11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, B and C, there being no allowable generic or linking claim. 

Claim Objections
Claim 18 is objected to because of the following informalities:  In regard to claim 18, the limitations should be read as “a first light emitter in the array is (located) at a first distance from the surface of a person's body and/or contacts the person's body with a first pressure level and a second light emitter in the array is (located) at a second distance from the surface of the person's body and/or contacts the person's body with a second pressure level”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-4 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regard to claim 2, the limitations of “ light emitters in the array collectively span at least half of the circumference of the person's wrist, finger, or arm and wherein light receivers in the array also collectively span at least half of the circumference of the person's wrist, finger, or arm” should be read “light emitters in the array are configured to collectively span at least half of the circumference of the person's wrist, finger, or arm and wherein light receivers in the array are also configured to collectively span at least half of the circumference of the person's wrist, finger, or arm” to avoid improperly defining the apparatus in relation to a living being.
Similar deficiencies can be found in claims 3-4, 8 and 18, it is suggested that “configured to (be) span/ located/ contact” should be set forth in the limitations in order to avoid improperly defining the apparatus in relation to a living being. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al. (USPGPUB 2006/0122520). In regard to claim 1, Banet discloses a wearable ring of biometric sensors (Figs. 1-6 and associated descriptions) comprising: an array of light emitters and light receivers (emitters 4A-11A and photodetectors 4B-11B in modules 4-10, Figs. 2-4 and associated descriptions) which is configured to be worn around a person's wrist, finger, or arm (finger, Figs. 3A, 3B and 6 and associated descriptions; wrist, claim 10 and [0028]); wherein the array of light emitters and light receivers is configured to collectively span at least half of the circumference of the person's wrist, finger, or arm (Figs. 1-4 and associated descriptions); and wherein light energy from one or more light emitters in the array which has passed through the person's body tissue and/or has been reflected from the person's body tissue and has been received by one or more light receivers in the array (reflected mode, [0010]; reflected and transmitted, [0022-0023]) is analyzed in order to measure one or more biometric parameters selected from the group consisting of the person's oxygenation level, hydration level, glucose level, pulse rate, heart rate variability, and blood pressure (pulse oximetry, heart rate, and blood pressure, [0010]).
In regard to claim 2, Banet discloses light emitters in the array collectively span at least half of the circumference of the person's wrist, finger, or arm and wherein light receivers in the array also collectively span at least half of the circumference of the person's wrist, finger, or arm (Figs. 1-3 and associated descriptions).

In regard to claim 3, Banet discloses a first light emitter in the array is located in a first quadrant of the circumference of the person's wrist, finger, or arm; a second light emitter in the array is located in a second quadrant of the circumference of the person's wrist, finger, or arm; and a third light emitter in the array is located in a third quadrant of the circumference of the person's wrist, finger, or arm (emitters 4A-11A in the array of optical modules 4-11 are located at different quadrants of the ring device, Figs. 1-3 and associated descriptions).
In regard to claim 8, Banet discloses a first light receiver in the array is located in a first quadrant of the circumference of the person's wrist, finger, or arm; a second light receiver in the array is located in a second quadrant of the circumference of the person's wrist, finger, or arm; and a third light receiver in the array is located in a third quadrant of the circumference of the person's wrist, finger, or arm (detectors 4B-11B in the array of optical modules 4-11 are located at different quadrants of the ring device, Figs. 1-3 and associated descriptions).
In regard to claim 12, Banet discloses a first light emitter in the array emits light with first wavelength and/or spectrum (Red LEDs 4A-11A, Figs. 1-4 and associated descriptions) and a second light emitter in the array emits light with a second wavelength and/or spectrum (IR LEDs 4A-11A, Fig. 4 and associated descriptions).

In regard to claim 14, Banet discloses the wavelength and/or spectrum of light emitted by a light emitter is automatically oscillated and/or iteratively-varied by the device (light emitters 4A-11A sequentially emit radiations of Red and IR, [0021-0024])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet as applied to claims 1-4, 8 and 12-14 above, and further in view of Debreczeny et al. (USPBPUB 2011/0046464). In regard to claims 18-19, Banet discloses all the claimed limitations except a first light emitter in the array is a first distance from the surface of a person's body and/or contacts the person's body with a first pressure level and a second light emitter in the array is a second distance from the surface of the person's body and/or contacts the person's body with a second pressure level; the distance and/or pressure from a light emitter relative to the person's body is automatically changed over time by the device; and the distance and/or pressure from a .
Debreczeny teaches an oximetry device (Figs. 3-9 and associated descriptions) comprises an inflatable cuff (element 110, Fig. 7 and associated descriptions) which incorporates emitters and detectors (elements 28 and 30, Figs. 3-7 and associated descriptions; [0047]) for performing physiological measuring functions (Figs. 4 and 9 and associated descriptions), wherein a first light emitter in the array configured to contact the person's body with a first pressure level (one of the LEDs under any pressure during step 84 but not the pressure indicated at step 88, Figs. 4 and 7 and associated descriptions; LEDs, [0030]) and a second light emitter in the array configured to contact the person's body with a second pressure level (the other one the LEDs under a second pressure indicated in step 88, i.e. at a different time period, Figs. 4 and 7 and associated descriptions; LEDs, [0030]); the distance and/or pressure from a light emitter relative to the person's body is automatically changed over time by the device (automatically controlled by the monitor, Figs. 6-7 and associated descriptions; [0046-0047]) and the distance and/or pressure from a light emitter relative to the person's body is automatically oscillated and/or iteratively-varied by the device (repeat periodically, Fig. 4 and associated descriptions; [0042]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring (Banet) to incorporate the inflatable cuff and associated elements with corresponding configuration(s)/ function(s) at taught by Debreczeny, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the configuration(s) as taught by Debreczeny improves .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fine et al. (USPGPUB 2002/0173709) teaches an oximetry device comprises optical emission and detection unit(s) (elements 34, Fig. 2) and cuff-like cushion coupled to a pneumatic drive through a pipe (elements 129, 30 and 31, Fig. 2) which applies different levels of pressure to the optical elements/ tissue site ([0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791